MEMORANDUM **
Alaska state prisoner Eric Jay Holden appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Hplden contends that his federal petition was timely because Alaska’s post-conviction procedures for reviewing ineffective assistance of counsel claims are in effect a form of “direct review,” see 28 U.S.C. § 2244(d)(1)(A), and therefore the one-year limitations period should not have commenced until the conclusion of those proceedings. This contention lacks merit. See, e.g., Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.2003); cf. Summers v. Schriro, 481 F.3d 710, 716-17 (9th Cir.2007).
We construe Holden’s briefing of uncer-tified issues as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-l(e); see *750also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.